Citation Nr: 0923261	
Decision Date: 06/19/09    Archive Date: 06/23/09	

DOCKET NO.  06-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	M. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his sister



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 
1967.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of October 2005 and July 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In a decision of 
November 2007, the Board denied entitlement to service 
connection for bilateral defective hearing, as well as 
chronic tinnitus.  However, in an Order of February 2009, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's November 2007 decision, and, in so doing, 
remanded the Veteran's case to the Board for further action 
consistent with a January 2009 Joint Motion for Remand.  The 
case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

During the course of the aforementioned Joint Motion in 
January 2009, it was noted that the Veteran had provided 
evidence from his private physician, an ear, nose, and throat 
specialist, that his hearing loss was "likely noise induced 
from prior military service."  Further noted was that a VA 
audiologist had acknowledged that the "degree and 
configuration (of the Veteran's) hearing loss (were) 
consistent with the affects of noise exposure."  However, the 
VA audiologist subsequently concluded that the Veteran's 
hearing loss and tinnitus were "less likely than not" related 
to service because "there was no report of hearing loss or 
tinnitus found in the service medical records, and the onset 
of the hearing loss (in 1996) was remote in time to the 
(Veteran's) military service."  Significantly, the VA 
audiologist did not discuss the aforementioned medical nexus 
opinion of the ear, nose, and throat specialist which had 
been submitted by the Veteran in support of his claim.

A review of the examination report from the aforementioned 
October 2005 VA audiometric examination reveals that the 
aforementioned statement is correct, in that the VA 
audiologist failed to discuss the medical nexus opinion 
provided by the Veteran's private ear, nose, and throat 
specialist.  Under the circumstances, the Board is of the 
opinion that additional evidence is required prior to a final 
adjudication of the Veteran's current claims for service 
connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  
Moreover, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran's entire claims folder 
should then be furnished to the VA 
audiologist who conducted the most recent 
VA audiometric examination during the 
months of September and October 2005.  
Following a complete review of the 
Veteran's entire claims folder and, in 
particular, the clinical records and 
examination report of Dr. William Slomka 
dated in September 2004, the evaluating 
audiologist should offer an opinion (with 
supporting rationale) as to whether the 
Veteran's current hearing loss and 
tinnitus as likely as not had their 
origin during his period of active 
military service.  

Should the audiologist who conducted the 
Veteran's most recent VA audiometric 
examination in September/October 2005 
prove unavailable, the Veteran should be 
afforded an additional VA audiometric 
examination in order to more accurately 
determine the exact nature and etiology 
of his current hearing loss and tinnitus.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notification(s) 
must be associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should, as noted above, 
specifically comment as to whether the 
Veteran's current hearing loss and 
tinnitus as likely as not had their 
origin during his period of active 
military service.  In rendering that 
opinion, the examining audiologist should 
specifically take into account the 
aforementioned clinical records and 
report of Dr. William Slomka to the 
effect that the Veteran's sensorineural 
hearing loss is "likely noise induced 
from prior military service."

Finally, the evaluating or examining 
audiologist should provide a complete 
rationale for any opinion offered, to 
include a full explanation as to why 
he/she agrees or disagrees with the 
September 2004 opinion of Dr. Slomka 
regarding the etiology of the Veteran's 
current sensorineural hearing loss.  All 
such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

Should it become necessary to afford the 
Veteran an additional VA audiometric 
examination, the claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examining audiologist prior to completion 
of the examination.  Moreover, a notation 
to the effect that this record review 
took place must be included in the 
examination report.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of a Statement of the Case in 
July 2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




